     Case 2:95-cr-00504-WBS-AC Document 469 Filed 06/05/20 Page 1 of 1

     JOHN BALAZS, Bar No. 157287
 1
     Attorney at Law
 2   916 2nd Street, Suite F
     Sacramento, CA 95814
 3
     Telephone: (916) 447-9299
 4   Fax: (916) 557-1118
     john@balazslaw.com
 5

 6   Attorney for Defendant
     JOSE LUIS BUENROSTRO
 7

 8

 9

10                         UNITED STATES DISTRICT COURT
11                         EASTERN DISTRICT OF CALIFORNIA
12

13
     UNITED STATES OF AMERICA,                 No. 2:95-CR-0504-WBS
14
                     Plaintiff,                ORDER TO SEAL
15                                             DOCUMENTS
           v.
16

17   JOSE LUIS BUENROSTRO,

18                   Defendant.
19

20
           Upon application of the defendant Jose Luis Buenrostro, through counsel,
21
     and good cause being show as set forth in defendant’s notice of request to seal and
22
     request to seal at docket 464,
23
           IT IS HEREBY ORDERED that Exhibit 4 to defendant’s June 4, 2020
24
     motion to reduce sentence shall be SEALED until ordered unsealed by the Court.
25

26   Dated: June 5, 2020
27

28
